

	

		II

		109th CONGRESS

		2d Session

		S. 2342

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Ms. Stabenow (for

			 herself, Mr. Kennedy,

			 Mr. Levin, Mrs.

			 Clinton, Mr. Akaka,

			 Mr. Lautenberg, Mrs. Boxer, and Mr.

			 Dayton) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  deliver a meaningful benefit and lower prescription drug prices under the

		  Medicare program.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicare-Guaranteed Prescription

			 Drug Act of 2006.

		2.Establishment of

			 Medicare-Guaranteed Prescription Drug Plan option

			(a)In

			 generalSubpart 2 of part D of the Social Security Act (42 U.S.C. 1395w–111 et

			 seq.) is amended by inserting after section 1860D–11 the following new

			 section:

				

					1860D–11A.medicare-guaranteed prescription drug plan

		  option(a)In

				generalNotwithstanding any other provision of this part, for

				each year (beginning with 2007), the Secretary shall—

							(1)in addition to any plans offered under

				section 1860D–11, offer a Medicare-Guaranteed Prescription Drug Plan (as

				defined in subsection (c)) with a service area that consists of the entire

				United States; and

							(2)enter into negotiations with pharmaceutical

				manufacturers to reduce the purchase cost of covered part D drugs under such

				Plan for eligible part D individuals in accordance with subsection (b).

							(b)NegotiationsNotwithstanding

				section 1860D–11(i), for purposes of offering the Medicare-Guaranteed

				Prescription Drug Plan under this section, the Secretary shall negotiate with

				pharmaceutical manufacturers with respect to the purchase price of covered part

				D drugs and shall encourage the use of more affordable therapeutic equivalents

				to the extent such practices do not override medical necessity as determined by

				the prescribing physician. To the extent practicable and consistent with the

				previous sentence, the Secretary shall implement strategies similar to those

				used by other Federal purchasers of prescription drugs, and other strategies,

				to reduce the purchase cost of covered part D drugs.

						(c)Medicare-Guaranteed

				Prescription Drug Plan definedFor purposes of this part, the

				term Medicare-Guaranteed Prescription Drug Plan means a

				prescription drug plan that offers standard prescription drug coverage and

				access to negotiated prices described in section 1860D–2(a)(1)(A).

						(d)Monthly

				beneficiary premiumThe monthly beneficiary premium to be charged

				under a Medicare-Guaranteed Prescription Drug Plan shall be uniform nationally

				and shall be equal to the base beneficiary premium (computed under section

				1860D–13(a)(2)) applicable for the

				year.

						.

			(b)Sunset of

			 unnecessary plan requirement and fallback plan provisions

				(1)Plan

			 requirementSection 1860D–3 of the

			 Social Security Act (42 U.S.C.

			 1395w–103) is amended by adding at the end the following new

			 subsection:

					

						(c)Provisions only

				applicable in 2006The provisions of this section shall only

				apply with respect to

				2006.

						.

				(2)FallbackSection

			 1860D–11(g) of such Act (42 U.S.C. 1395w–111(g))

			 is amended by adding at the end the following new paragraph:

					

						(8)No authority

				for fallback plans after 2006A fallback prescription drug plan

				shall not be available after December 31,

				2006.

						.

				(c)Conforming

			 amendments

				(1)Application of

			 limited risk plansSection 1860D–11(f) of the Social Security Act

			 (42

			 U.S.C. 1395w–111(f)) is amended by adding at the end the

			 following new paragraph:

					

						(5)No authority

				for limited risk plans after 2006A limited risk plan shall not be available

				after December 31,

				2006.

						.

				(2)Annual

			 reportSection 1860D–11(h) of such Act (42 U.S.C.

			 1395w–111(h)) is amended—

					(A)in the heading,

			 by striking Annual;

					(B)in the first

			 sentence—

						(i)by

			 striking an annual and inserting a; and

						(ii)by

			 inserting during 2006 before the period at the end; and

						(C)by striking the

			 second sentence.

					(3)Collection of

			 monthly beneficiary premiumsSection 1860D–13(c)(3) of such Act

			 (42

			 U.S.C. 1395w–113(c)(3)) is amended—

					(A)in the heading,

			 by inserting and

			 Medicare-Guaranteed Prescription Drug Plans after

			 Fallback

			 plans; and

					(B)by inserting

			 or a Medicare-Guaranteed Prescription Drug Plan after a

			 fallback prescription drug plan.

					(4)Payments from

			 medicare prescription drug accountSection 1860D–16(b)(1) of such

			 Act (42

			 U.S.C. 1395w–116(b)(1)) is amended—

					(A)in subparagraph

			 (C), by striking and after the semicolon at the end;

					(B)in subparagraph

			 (D), by striking the period at the end and inserting ; and;

			 and

					(C)by adding at the

			 end the following new subparagraph:

						

							(E)payments for

				expenses incurred with respect to the operation of Medicare-Guaranteed

				Prescription Drug Plans under section

				1860D–11A.

							.

					(5)DefinitionsSection

			 1860D–41(a) of such Act (42 U.S.C. 141(a)) is amended by

			 adding at the end the following new paragraph:

					

						(19)Medicare-guaranteed

				prescription drug planThe term Medicare-Guaranteed

				Prescription Drug Plan has the meaning given such term in section

				1860D–11A(c).

						.

				(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of enactment of this Act.

			3.Improvement of

			 part D standard prescription drug coverage

			(a)Deductible same

			 as part B

				(1)In

			 generalSection 1860D–2(b)(1) of the

			 Social Security Act (42 U.S.C.

			 1395w–102(b)(1)) is amended to read as follows:

					

						(1)DeductibleThe

				coverage has an annual deductible that is equal to amount of the deductible

				applicable for the year under the first sentence of section

				1833(b).

						.

				(2)Conforming

			 amendmentSection 1860D–22(a)(3)(B)(ii) of such

			 Act (42 U.S.C. 1395w–132(a)(3)(B)(ii))

			 is amended by striking as the annual deductible and all that

			 follows through the period and inserting the annual out-of-pocket

			 threshold is annually adjusted under section 1860D–2(b)(4)(B), except that in

			 the case of the cost threshold, if such amount is not a multiple of $5, it

			 shall be rounded to the nearest $5.

				(b)Reduced

			 coinsurance

				(1)In

			 generalSection 1860D–2(b)(2) of the

			 Social Security Act (42 U.S.C.

			 1395w–102(b)(2))—

					(A)in the heading,

			 by striking 25 percent and inserting 20

			 percent;

			 and

					(B)in clauses (i)

			 and (ii), by striking 25 percent and inserting 20

			 percent.

					(2)Low-income

			 subsidySection 1860D–14(a)(2)(D) of such Act (42 U.S.C.

			 1395w–114(a)(2)(D)) is amended—

					(A)by striking

			 15 percent and inserting 10 percent; and

					(B)by striking

			 25 percent and inserting 20 percent.

					(c)Elimination of

			 coverage gap

				(1)In

			 general

					(A)In

			 generalParagraph (3) of section 1860D–2(b) of the

			 Social Security Act (42 U.S.C.

			 1395w–102(b)) is repealed.

					(B)Revision of

			 benefit structureSection 1860D–2(b)(2)(A) of such

			 Act (42 U.S.C. 1395w–102(b)(2)(A)) is

			 amended by striking and up to the initial coverage limit under paragraph

			 (3) and inserting and up to the point at which the annual

			 out-of-pocket threshold is reached under paragraph (4) in the matter

			 preceding clause (i).

					(2)Conforming

			 amendments

					(A)Supplemental

			 prescription drug coverageSection 1860D–2(a)(2)(A)(i)(I) of such

			 Act (42 U.S.C.

			 1395w–102(a)(2)(A)(i)(I)) is amended—

						(i)by

			 striking deductible, and inserting deductible

			 or;

						(ii)by

			 striking , or an increase in the initial coverage limit;

			 and

						(iii)by striking

			 or increase.

						(B)CatastrophicSection

			 1860D–2(b)(4)(C)(i) of such Act (42

			 U.S.C. 1395w–102(b)(4)(C)(i)) is amended—

						(i)by

			 striking paragraph (1), and inserting paragraph (1)

			 or; and

						(ii)by

			 striking and for amounts for which benefits are not provided because of

			 the application of the initial coverage limit described in paragraph

			 (3),.

						(C)Alternative

			 prescription drug coverageSection 1860D–2(c)(1)(C) of such

			 Act (42 U.S.C. 1395w–102(c)(1)(C)) is

			 amended—

						(i)in

			 the heading by striking initial coverage limit and inserting

			 out-of-pocket

			 threshold; and

						(ii)by

			 striking the initial coverage limit under subsection (b)(3) each

			 place it appears and inserting the out-of-pocket threshold under

			 subsection (b)(4).

						(D)Access to

			 negotiated pricesSection 1860D–2(d)(1)(A) of such

			 Act (42 U.S.C. 1395w–102(d)(1)(A)) is

			 amended by striking or an initial coverage limit (described in

			 subsection (b)(3)).

					(E)Claims

			 informationSection 1860D–4(a)(4)(B)(i) of such

			 Act (42 U.S.C. 1395w–104(a)(4)(B)(i))

			 is amended by striking relation to— and all that follows through

			 the annual and inserting relation to the

			 annual.

					(F)Low-income

			 subsidiesSection 1860D–14(a) of such Act (42 U.S.C.

			 1395w–114(a)) is amended by striking subparagraph (C) of paragraphs (1) and

			 (2).

					(G)DefinitionSection

			 1860D–41(a)(6) of such Act (42 U.S.C.

			 1395w–151(a)(6)) is repealed.

					(d)Elimination of

			 cost-sharing above annual out-of-pocket threshold

				(1)In

			 generalSection 1860D–2(b)(4)(A) of the

			 Social Security Act (42 U.S.C.

			 1395w–102(b)(4)(A)) is amended to read as follows:

					

						(A)In

				generalThe coverage provides benefits, after the part D eligible

				individual has incurred costs (as described in subparagraph (C)) for covered

				part D drugs in a year equal to the annual out-of-pocket threshold specified in

				subparagraph (B), without any

				cost-sharing.

						.

				(2)Conforming

			 amendmentsParagraphs (1) and (2) of section 1860D–14(a) of such

			 Act (42 U.S.C. 1395w–114(a)) are each amended by striking subparagraph

			 (E).

				(e)Effective

			 DateThe amendments made by this section shall take effect on

			 January 1, 2007.

			

